Exhibit FOR IMMEDIATE RELEASE ICG ANNOUNCES CREDIT FACILITY AMENDMENT SCOTT DEPOT, West Virginia, February 20, 2009 – International Coal Group, Inc. (NYSE:ICO) today announced it has entered into an amendment of its $100 million credit facility to ease certain debt covenants during 2009.The Company sought the amendment from its lending group because it anticipated risk of noncompliance in the first half of 2009.The potential for noncompliance stemmed from tightening of covenant requirements effective January 1, 2009, and weaker-than-expected fourth quarter 2008 performance exacerbated by customer deferrals of higher-priced metallurgical coal shipments. The Company currently has $26.4 million in borrowing capacity available under the credit facility, with $73.6 million currently used for letters of credit issued to support the Company’s reclamation bonds. “We are pleased to have reached an agreement with our banks to address short-term tightness in our debt covenants,” said Ben Hatfield, ICG’s President and
